Citation Nr: 0821443	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pernicious anemia, to 
include as secondary to service-connected diabetes mellitus 
or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
pernicious anemia.

This case was previously before the Board in November 2007 
and was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's pernicious anemia was first diagnosed many 
years after service and the probative medical evidence 
indicates that it is not related to service, to include 
herbicide exposure therein.

2.  The competent medical evidence indicates that the 
veteran's pernicious anemia is not due to or aggravated by 
his service-connected diabetes mellitus.   


CONCLUSION OF LAW

Service connection for pernicious anemia, to include as 
secondary to service- connected diabetes mellitus or as due 
to herbicide exposure is not warranted. 38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 that 
discussed the specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the veteran prior 
to the adjudication in the March 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence). 

In the present appeal, the veteran claims that he has 
pernicious anemia that was caused by exposure to Agent Orange 
or his service-connected diabetes mellitus.  Service 
personnel records confirm that the veteran served in Vietnam.  
Thus, exposure to herbicides is presumed.  However, his 
service medical records make no mention of anemia.  

A November 2002 letter from a private physician indicates 
that the veteran was diagnosed with pernicious anemia in 
September 1993 and diabetes in September 1998.  And, in a 
letter dated December 2003, the same private physician 
stated, "It is known that the diabetes and B12 deficiency 
are autoimmune diseases and there maybe some connection 
between the two of them referable to the Agent Orange."

In order to examine the relationship between the veteran's 
pernicious anemia and service, the Board requested a VA 
medical examination in a November 2007 remand.  The veteran 
underwent the examination in December 2007.  He reported that 
his anemia had been treated with monthly B12 injections since 
1993.  He also averred that he did not have weakness, 
headaches, or cardiac symptoms attributed to anemia.  On 
physical examination, no physical findings of anemia were 
noted like pallor, edema, congestive heart failure, or bone 
or vascular infarction.  The veteran's CBC was normal with 
normal red blood cell indices.  He was given a diagnosis of 
B12 deficiency.

After conducting a full examination and reviewing the 
veteran's complete claims file, including service medical 
records and the private physician's opinion, the VA examiner 
stated, "Vitamin B12 deficiency is most often due to lack of 
intrinsic factor, which is required for B12 absorption.  Lack 
of intrinsic factor is probably an autoimmune reaction.  
There is no documentation in current medical literature that 
lack of intrinsic factor is caused by diabetes mellitus."  
She opined that it was not at least as likely as not that the 
veteran's B12 deficiency was due to diabetes mellitus.  She 
also concluded that it was not at least as likely as not that 
his B12 deficiency was due to herbicide exposure during 
military service.

After a thorough review of the record, the Board finds that 
the evidence does not establish that the veteran's pernicious 
anemia was incurred in service or caused by herbicide 
exposure therein for three reasons.  First, under 38 C.F.R. § 
3.309(e), a veteran exposed to Agent Orange during active 
service may be entitled to presumptive service connection for 
certain diseases even if there is no record of such disease 
during  service military.  However, that section is not 
applicable here because anemia is not included in the list of 
presumptive diseases under 38 C.F.R. § 3.309(e).  Second, the 
veteran's condition did not manifest until approximately 23 
after service.  Under the law, such a lengthy period without 
evidence of treatment or continuity of symptoms weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Third, the Board finds that the probative 
medical evidence indicates that the veteran's pernicious 
anemia is not related to herbicide exposure.  

The record here contains two conflicting medical opinions; 
one from a private physician and another from a VA examiner.  
When assessing medical opinions, the Board must determine how 
much weight is to be attached to each one.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).  The probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Id.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185 (1999).   

The private physician's opinion that there "may be" some 
connection between the veteran's B12 deficiency and Agent 
Orange exposure is purely speculative.  His assessment 
appears to be based only on a review of the veteran's current 
medical records.  And, the doctor did not offer any 
substantive medical evidence to support his statement.  On 
the contrary, the VA examiner's opinion that there is no 
connection between the veteran's anemia and herbicide 
exposure is supported by medical data and based on a review 
of the entire claims file and a contemporaneous examination.  
Accordingly, the Board affords more probative weight to the 
latter opinion.    

Additionally, the Board finds that the evidence does not 
establish that the veteran's pernicious anemia was caused or 
aggravated by his service-connected diabetes mellitus for 
three reasons.  First, the veteran's anemia was diagnosed 
five years prior to his anemia.  Second, the January 2008 VA 
examiner concluded that there is no connection between the 
two conditions and the file does not contain any competent 
medical evidence indicating otherwise.  Third, the private 
physician maintained that both conditions are well controlled 
in his November 2002 letter.  

The Board acknowledges the veteran's contention that his 
diabetes caused his pernicious anemia.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition. 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In conclusion, the Board finds that the weight of the medical 
evidence indicates that the veteran's pernicious anemia was 
neither caused by herbicide exposure in service, nor caused 
or aggravated by his service-connected diabetes mellitus.  
Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of- the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for pernicious anemia, to include as 
secondary to service- connected diabetes mellitus or as due 
to herbicide exposure, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


